Citation Nr: 0309465	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The issue on appeal 
will be addressed in both the REASONS AND BASES and REMAND 
sections of this decision.

The Board also notes that the veteran has initiated the 
appeal process with regard to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for headaches.  This matter will also be 
addressed in the REMAND section of the decision.

In a February 2003 Informal Hearing Presentation, the 
veteran's representative raised the issue of entitlement to 
service connection for tinnitus.  The Board therefore refers 
this new claim back to the RO for appropriate action.

The veteran requested a VA Travel Board hearing in his 
January 2002 Substantive Appeal and, in a February 2002 
submission, indicated that he instead sought a VA Video 
Conference hearing.  As indicated, however, in an April 2002 
VA Report of Contact, he notified the RO by telephone that he 
wanted to withdraw his hearing request.  See 38 C.F.R. 
§ 20.704(d) (2002).


FINDINGS OF FACT

1.  The veteran's claim of service connection for bilateral 
hearing loss was previously denied in multiple rating 
decisions and in a January 1986 Board decision.

2.  Evidence added to the claims file since the January 1986 
Board decision is new and bears directly and substantially on 
the question of whether the veteran's bilateral hearing loss 
is etiologically related to service.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal. Given the favorable action taken in this 
case, however, no further assistance is required at this 
time.

Also, as a preliminary matter, the Board observes that, in 
the December 2001 Statement of the Case, the issue on appeal 
was addressed on a de novo basis.  In this case, however, 
there has been a prior final denial of the veteran's claim.  
The Board has a legal duty to address the "new and material 
evidence" requirement of 38 C.F.R. § 3.156 regardless of the 
actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 
239, 244 (1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the St. Louis VARO initially denied the 
veteran's claim of entitlement to service connection for 
hearing loss in a February 1980 rating decision on the basis 
that this disability was not etiologically related to 
service.  The veteran was notified of this decision in March 
1980 but did not respond within the following year.  In a 
subsequent rating decision, issued in June 1985, the St. 
Louis VARO continued this denial on the basis that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran completed an appeal of 
this denial, but the Board continued the denial in a January 
1986 decision on the basis that the newly submitted evidence 
did not establish a new factual basis for the allowance of 
service connection.

The January 1986 Board decision is final under 38 U.S.C.A. 
§ 7104.  Accordingly, the veteran's claim of service 
connection for bilateral hearing loss can only be reopened on 
the basis of new and material evidence submitted since the 
January 1986 decision.

In this regard, the Board has considered a September 2000 
statement from R. Blake Chitsey, M.D., who noted that the 
veteran's hearing loss had persisted since "the time of his 
head injury."  Dr. Chitsey further indicated that, although 
it was difficult to prove the exact cause of the veteran's 
hearing loss, "the onset at the exact time of his injury is 
fairly convincing to me."  This statement is significant 
when viewed in the context of the record, as service 
connection is currently in effect for a cicatrix of the left 
forehead that resulted from an in-service truck accident and 
injury.  

Therefore, this statement tends to bear directly and 
substantially on the question of whether the veteran's 
bilateral hearing loss is etiologically related to service.  
Accordingly, the Board deems this statement to be new and 
material evidence, and the veteran's claim of entitlement to 
service connection for that disorder is reopened.  See Hodge 
v. West, 155 F.3d at 1363 (the veteran is not required to 
demonstrate that new and material evidence, in and of itself, 
would probably change the outcome of the claim; rather, the 
emphasis is on the completeness of the evidentiary record).  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened; to that extent only, the appeal is 
granted.


REMAND

Having reopened the veteran's claim for service connection 
for bilateral hearing loss, the Board finds that this claim 
is sufficiently plausible that a VA examination addressing 
the nature, extent, and etiology of the veteran's disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d) and should be 
conducted before further Board action on this claim.

Also, in a June 2002 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for headaches.  In September 
2002, the RO received a letter from the veteran in which he 
expressed exasperation with the RO's action on his claim for 
service connection for headaches.  Additionally, this claim 
was mentioned as being an issue on appeal in his 
representative's February 2003 Informal Hearing Presentation.  
The Board is therefore satisfied that the veteran has 
submitted a timely Notice of Disagreement under 38 C.F.R. 
§ 20.201 (2002).  As such, it is incumbent upon the RO to 
issue a Statement of the Case addressing this particular 
issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); 38 C.F.R. § 19.26 (2002).
 
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran 
with a letter containing a discussion of 
the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), with 
specific information about the type of 
evidence needed to substantiate his claim 
and the relative duties of the veteran 
and the VA in obtaining such evidence.

2.  Then, the RO should afford the 
veteran a VA audiological examination to 
address the nature, extent, and etiology 
of his bilateral hearing loss.  The RO 
should provide the examiner with the 
veteran's claims file, and the examiner 
should review the entire file in 
conjunction with the examination.  The 
examination should encompass pure tone 
threshold and Maryland CNC speech 
recognition testing.  Based on the 
examination results and the claims file 
review, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's bilateral hearing loss is 
etiologically related to service, 
specifically the in-service head injury.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  Then, if the determination of the 
claim remains unfavorable to the veteran, 
the RO should furnish him with a 
Supplemental Statement of the Case 
addressing the issue of entitlement to 
service connection for bilateral hearing 
loss.  This issuance should include a 
discussion of 38 C.F.R. §§ 3.102 and 
3.159, and the veteran should be allowed 
a reasonable period of time in which to 
respond before the case is returned to 
the Board.

4.  Additionally, the RO should furnish 
the veteran with a Statement of the Case 
addressing the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
headaches.  This issuance should include 
a discussion of 38 C.F.R. §§ 3.102 and 
3.159, and the veteran should be informed 
of his rights and responsibilities in 
completing an appeal as to this issue.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



__________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



